USCA11 Case: 21-12271       Date Filed: 08/08/2022    Page: 1 of 5




                                             [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-12271
                    Non-Argument Calendar
                    ____________________

JEFFREY LANCE HILL, SR.,
individually; Aggrieved Party and as Real Party in
Interest of El Rancho No Tengo, Inc.,
                                                Plaintiff-Appellant,
versus
LEANDRA G. JOHNSON,
individually & officially,
GREGORY S. PARKER,
individually & officially,
WILLIAM F. WILLIAMS, III,
individually & officially,
JOEL F. FOREMAN,
individually and as Columbia County attorney,
USCA11 Case: 21-12271              Date Filed: 08/08/2022          Page: 2 of 5




2                           Opinion of the Court                        21-12271

JENNIFER B. SPRINGFIELD,
individually and officially, et al.,


                                                      Defendants-Appellees.


                         ____________________

             Appeal from the United States District Court
                  for the Middle District of Florida
              D.C. Docket No. 3:20-cv-00895-TJC-PDB
                      ____________________

Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
      Jeffrey Hill, proceeding pro se, appeals the district court’s
dismissal with prejudice of his pro se civil rights complaint as
barred by the Rooker-Feldman1 doctrine. Additionally, Hill
appeals the district court’s entry of an injunction prohibiting him
from filing any suit in the Middle District of Florida without first

1
 The Rooker-Feldman doctrine derives from Rooker v. Fid. Tr. Co., 263 U.S.
413 (1923), and D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983).
Collectively, “[t]hose cases held that state court litigants do not have a right of
appeal in the lower federal courts; they cannot come to federal district courts
complaining of injuries caused by state-court judgments rendered before the
district court proceedings commenced and inviting district court review and
rejection of those judgments.” Behr v. Campbell, 8 F.4th 1206, 1209–10 (11th
Cir. 2021) (quotations omitted).
USCA11 Case: 21-12271         Date Filed: 08/08/2022      Page: 3 of 5




21-12271                Opinion of the Court                          3

obtaining leave of the court. Because the district court did not
review each of Hill’s individual claims to determine whether the
Rooker-Feldman doctrine barred each claim as required, we vacate
the district court’s decision and the related injunction and remand
for further proceedings.
       This suit is one of a series of suits that Hill has filed against
three Florida judges (“the judicial defendants”), two Florida
attorneys, the Suwannee River Water Management District (“the
District”), Columbia County, Florida, Columbia County’s receiver,
and the City of Lake City, Florida, related to several prior Florida
state court judgments entered against his farm. As we summarized
in a prior case,
       [I]n 2006, the District brought a lawsuit in Florida
       state court against Hill's Farm, El Rancho No Tengo,
       Inc., alleging that the farm had repaired a pipe on the
       property without obtaining the proper permits. The
       District prevailed in that action, and over the years
       several civil judgments have been entered against the
       farm, imposing civil penalties and authorizing the
       District to allow water to flow onto Hill's land. . . .
       Hill has unsuccessfully attempted to obtain relief in
       matters related to those judgments in two state court
       cases, two bankruptcy cases, and various federal and
       state appeal processes.

Hill v. Johnson, 787 F. App’x 604, 605 (11th Cir. 2019)
(unpublished).
USCA11 Case: 21-12271            Date Filed: 08/08/2022         Page: 4 of 5




4                         Opinion of the Court                      21-12271

       In the underlying complaint, Hill asserted ten claims under
42 U.S.C. §§ 1982, 1983, and 1985, and the Fifth, Seventh, Eighth,
and Fourteenth Amendments of the United States Constitution.
The defendants moved to dismiss the case, arguing among other
grounds, that Hill’s claims were barred by the Rooker-Feldman
doctrine. After summarizing the procedural history of Hill’s
various legal proceedings, the district court concluded that the
instant “case is also barred by the Rooker-Feldman doctrine,” and
granted the defendants’ motions to dismiss.2
       However, the district court did not have the benefit of our
decision in Behr v. Campbell, 8 F.4th 1206 (11th Cir. 2021), which
issued three months after the district court’s ruling in this case.
Behr clarified the proper application of the Rooker-Feldman
doctrine, including that the doctrine requires a claim-by-claim
approach to determine “whether resolution of each individual
claim requires review and rejection of a state court judgment.” Id.
at 1213. The district court did not conduct such a targeted
approach when holding that Hill’s case was barred under Rooker-
Feldman. Therefore, we vacate the dismissal and remand the case
to the district court. On remand, the district court may opt to
conduct the Behr analysis to determine if the Rooker-Feldman



2
  Additionally, the district court found that Hill had “failed to comply with
multiple directives from the Court to stop re-litigating previously decided
claims,” and it enjoined Hill from filing any lawsuit in the Middle District of
Florida without first obtaining leave of the court.
USCA11 Case: 21-12271         Date Filed: 08/08/2022      Page: 5 of 5




21-12271                Opinion of the Court                          5

doctrine bars each of Hill’s claims. 3 Alternatively, the district court
may consider the other defenses asserted in the defendants’
motions to dismiss, including res judicata, collateral estoppel, and
immunity grounds.
      Furthermore, because one of the factors the district court
considered in issuing the pre-filing injunction was that the
defendants “succeed[ed] on the merits,” we vacate the injunction.
The district court may in its discretion determine on remand
whether a pre-filing injunction is warranted.
       VACATED AND REMANDED.




3
 We express no opinion on whether the Rooker-Feldman doctrine bars any
of Hill’s claims.